

116 HR 185 IH: ObamaCare Repeal Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 185IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. King of Iowa (for himself, Mr. Massie, Mr. Meadows, Mr. Duncan, Mr. Weber of Texas, Mr. Kelly of Mississippi, Mr. Wilson of South Carolina, Mr. Loudermilk, Mr. DesJarlais, Mr. Biggs, Mr. Buck, Mr. Norman, Mr. Gosar, Mr. Hice of Georgia, and Mr. Cole) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Education and Labor, Natural Resources, the Judiciary, House Administration, Rules, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010. 
1.Short titleThis Act may be cited as the ObamaCare Repeal Act. 2.Repeal of the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010 (a)Patient Protection and Affordable Care ActEffective as of the enactment of the Patient Protection and Affordable Care Act (Public Law 111–148), such Act is repealed, and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted.
(b)Health Care and Education Reconciliation Act of 2010Effective as of the enactment of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152), such Act is repealed, and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted. 